Cite as: 587 U. S. ____ (2019)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
           JAMES MYERS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
              No. 18–6859. Decided May 13, 2019

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are grant-
ed. The judgment is vacated, and the case is remanded to
the United States Court of Appeals for the Eighth Circuit
for further consideration in light of the position asserted
by the Solicitor General in his brief for the United States
filed on March 21, 2019.
   CHIEF JUSTICE ROBERTS, with whom JUSTICE THOMAS,
JUSTICE ALITO, and JUSTICE KAVANAUGH join, dissenting.
   I dissent from the Court’s decision to grant the petition,
vacate the judgment, and remand the case. Nothing has
changed since the Eighth Circuit held that Myers’s convic-
tion for first-degree terroristic threatening qualifies as a
“violent felony” under the Armed Career Criminal Act, 18
U.S. C. §924(e). The Government continues to believe
that classification is correct, for the same reasons that it
gave to the Eighth Circuit. But the Solicitor General asks
us to send the case back, and this Court obliges, because
he believes the Eighth Circuit made some mistakes in its
legal analysis, even if it ultimately reached the right
result. He wants the hard-working judges of the Eighth
Circuit to take a “fresh” look at the case, so that they may
“consider the substantial body of Arkansas case law sup-
porting the conclusion that the statute’s death-or-serious
injury language sets forth an element of the crime,” and
then re-enter the same judgment the Court vacates today.
Brief for United States 9, 11.
   I see no basis for this disposition in these circumstances.
2                 MYERS v. UNITED STATES

                   ROBERTS, C. J., dissenting

See Machado v. Holder, 559 U.S. 966 (2010) (ROBERTS,
C. J., dissenting); Nunez v. United States, 554 U.S. 911, 912
(2008) (Scalia, J., dissenting). Unless there is some new
development to consider, we should vacate the judgment of
a lower federal court only after affording that court the
courtesy of reviewing the case on the merits and identify-
ing a controlling legal error. This case does not warrant
our independent review. If the Government wants to
ensure that the Eighth Circuit does not repeat its alleged
error, it should have no difficulty presenting the matter to
subsequent panels of the Eighth Circuit, employing the
procedure for en banc review should it be necessary.
  I would deny the petition.